IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

HUGO ARISTIZABAL,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-0104

AIRCRAFT SERVICE
INTERNATIONAL, INC. AND
GALLAGHER BASSETT
SERVICES, INC.,

      Appellees.


_____________________________/

Opinion filed July 7, 2015.

An appeal from an order of the Judge of Compensation Claims.
W. James Condry, II, Judge.

Date of Accident: July 15, 2011.

Monte R. Shoemaker of Shoemaker & Shoemaker, P.A., Altamonte Springs, and
Richard W. Ervin, III of Fox & Loquasto, P.A., Tallahassee, for Appellant.

H. George Kagan of Miller, Kagan, Rodriguez & Silver, P.L., West Palm Beach, for
Appellees.



PER CURIAM.

      AFFIRMED.

BENTON, MARSTILLER, and OSTERHAUS, JJ., CONCUR.